Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered December 5, 1989, convicting defendant, upon a guilty plea, of kidnapping in the second degree, criminal possession of a weapon in the third degree, and criminal possession of a controlled substance in the fourth degree, and sentencing him to terms of from 2 to 6 years, 2 Vi to 5 years, and from 3 Vi to 7 years, respectively, the latter two sentences to be served concurrently with each other, but consecutively to that imposed on the kidnapping count, unanimously affirmed.
In accepting defendant’s guilty plea, the court promised to consider defendant’s CPL 30.30 motion. Finding that only 152 days were chargeable to the People, the court denied the defendant’s motion.
There is no record support for defendant’s claim that there was an accusatory instrument earlier than the December 29, *3971987 indictment. Concur — Sullivan, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.